Citation Nr: 1453588	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1948 to January 1949.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) denied entitlement to VA nonservice-connected pension benefits for lack of basic eligibility.

In October 2014, the Veteran, accompanied by his representative and his spouse as an observer, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

At that hearing, the Veteran presented statements indicating a desire to file a claim of entitlement to service connection for a chronic acquired psychiatric disorder.  As this matter has not yet been adjudicated in the first instance by the agency of original jurisdiction (AOJ), the Board does not have appellate jurisdiction over this issue and it is therefore referred to the AOJ for the appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

The Veteran did not have active military service during a recognized period of war.  


CONCLUSION OF LAW

The Veteran does not meet the legal requirements for establishing basic eligibility for VA nonservice connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).

With regard to the claim for VA nonservice-connected pension benefits, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  Thusly, no amount of notice or assistance, however reasonable, would tend to help the Veteran substantiate this claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the United States Court of Appeals for Veterans Claims will not consider the VCAA in reaching its decision).

In claims such as the matter presently before Board, the VCAA simply does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  This includes situations when, as here, resolution of the claim turns entirely on statutory interpretation.  Smith (Claudus) v. Gober, 14 Vet. App. 227 at 231-232 (2000).  Thusly, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

In the current appeal, the Veteran claims entitlement to VA nonservice-connected pension benefits.  The law provides that VA shall pay to each Veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a) (West 2014). 

A veteran meets the service requirements of this section if he served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014). 

The term "period of war" is defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  The "periods of war," designated by statute, which are proximate to the Veteran's period of active duty are "World War II" and the "Korean Conflict."  By statute, World War II began on December 7, 1941, and ended on December 31, 1946, inclusive.  If the veteran was in service on December 31, 1946, continuous service before July 26, 1947, is considered World War II service.  By statute, the Korean Conflict began on June 27, 1950, and ended January 31, 1955, inclusive.  38 U.S.C.A. § 101(8), (9) (West 2014); 38 C.F.R. 3.2(d), (e) (2014).  

Here, the Veteran served on active duty in the United States Army from October 1948 to January 1949.  There is no evidence indicating he had any additional service and, in fact, he has testified to having no other active military service other than the aforementioned period discussed above.

Lacking qualifying (i.e., wartime) service, the basic eligibility requirements for VA nonservice-connected pension benefits are not met and, indeed, cannot be met.  Thus, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to VA nonservice-connected pension benefits is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


